People v Nolasco (2017 NY Slip Op 02824)





People v Nolasco


2017 NY Slip Op 02824


Decided on April 12, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 12, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
LEONARD B. AUSTIN
SHERI S. ROMAN
SYLVIA O. HINDS-RADIX
FRANCESCA E. CONNOLLY, JJ.


2015-02432
 (Ind. No. 14-00053)

[*1]The People of the State of New York, respondent,
v Bienvenido Nolasco, appellant.


Gerald Zuckerman, Croton-on-Hudson, NY, for appellant.
Anthony A. Scarpino, Jr., District Attorney, White Plains, NY (Jennifer Spencer and Laurie G. Sapakoff of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Westchester County (Zuckerman, J.), rendered October 2, 2014, convicting him of attempted robbery in the second degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant contends that his plea of guilty was not voluntarily entered because the County Court refused to accept the plea when he initially refused to admit the facts underlying the crime of attempted robbery in the second degree. Contrary to the People's contention, this argument is not precluded by any valid waiver of the defendant's right to appeal, since it implicates the voluntariness of the defendant's plea (see People v Seaberg, 74 NY2d 1, 10; People v Lopez, 71 NY2d 662, 666; People v Smith, 146 AD3d 904; People v Lovick, 127 AD3d 1108, 1109). The People correctly contend, however, that since upon further inquiry into the facts by the prosecutor and inquiry by the court, the defendant readily and without hesitation admitted to the facts underlying the crime to which he pleaded and since the defendant did not challenge this remedial action, his present contention is unpreserved for appellate review (see People v Lopez, 71 NY2d at 668; People v Lovick, 127 AD3d at 1109; People v Antoine, 59 AD3d 560; People v Holman, 33 AD3d 815) and, in any event, without merit.
RIVERA, J.P., AUSTIN, ROMAN, HINDS-RADIX and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court